    Case 5:20-cv-00332-SPC-PRL Document 8 Filed 09/30/20 Page 1 of 3 PageID 54




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      OCALA DIVISION

ROBERT ALLEN STANFORD,

        Petitioner,

v.                                                                  Case No: 5:20-cv-332-Oc-38PRL

WARDEN, FCC COLEMAN,

        Respondent.


                                       OPINION AND ORDER 1

        Petitioner Robert Allen Stanford is a federal inmate who initiated this case by filing

a pro se petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.                         (Doc. 1).

Stanford challenges the validity of his 2012 conviction and sentence in the United States

District Court for the Southern District of Texas for several counts of conspiracy, wire

fraud, mail fraud, money laundering, and obstruction of a Securities and Exchange

Commission (SEC) investigation. (Doc. 1 at 10); United States v. Stanford, Case No.

4:09-cr-342-1 (S.D. Tex.).

        Collateral attacks on the legality of a sentence must be brought under 28 U.S.C.

§ 2255. The “savings clause” of § 2255(e) permits a federal prisoner to challenge his

sentence pursuant to § 2241 only where “the remedy by motion is inadequate or

ineffective to test the legality of his detention.” 28 U.S.C. § 2255(e). The petitioner

bears the burden of demonstrating that a § 2255 motion is “inadequate or ineffective.”



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide. The Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
 Case 5:20-cv-00332-SPC-PRL Document 8 Filed 09/30/20 Page 2 of 3 PageID 55




McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076, 1081 (11th Cir.

2017).

         The United States Court of Appeals for the Eleventh Circuit has held that 28 U.S.C.

§ 2241 is not available to challenge the validity of a sentence except on very narrow

grounds. McCarthan, 851 F.3d at 1079.

               [The Eleventh Circuit] gave three examples of when a motion
               to vacate would be an inadequate mechanism to test a
               prisoner’s claim: (1) if a federal prisoner challenges the
               execution of his sentence, e.g., the deprivation of good-time
               credits or parole determinations; (2) if the sentencing court is
               unavailable or has been dissolved; or (3) if practical
               considerations, such as multiple sentencing courts, prevent a
               petitioner from filing a motion to vacate. If a prisoner’s claim
               falls into these categories, he may file a § 2241 habeas
               petition under the saving clause in § 2255(e). However, if a
               prisoner’s claim merely challenges ‘the validity of his
               sentence,’ he cannot proceed under § 2241 because he could
               raise this claim in a § 2255 motion.

Williams v. Warden, FCC Coleman, 2020 WL 773016, at *2 (11th Cir. Feb. 18, 2020)

(internal citations omitted).

         Also relevant is Rule 12(h)(3) of the Federal Rules of Civil Procedure. It provides

that “[i]f the court determines at any time that it lacks subject matter jurisdiction, the court

must dismiss the action.” See also Rule 12, Rules Governing Section 2255 proceedings.

         In the present case, the Court does not have subject matter jurisdiction over

Petitioner’s claims because he is not entitled to pursue relief under § 2241.        Petitioner

challenges the validity of his sentence, not the execution of his sentence, and therefore

he cannot avail himself of the savings clause of § 2255(e).        The Court thus dismisses

this case for lack of jurisdiction.   See also 28 U.S.C. § 2255(b); Rule 4(b) of the Rules

Governing Section 2255 Proceedings for the United States District Courts (directing sua



                                               2
 Case 5:20-cv-00332-SPC-PRL Document 8 Filed 09/30/20 Page 3 of 3 PageID 56




sponte dismissal if the petition and records show that the moving party is not entitled to

relief).

           Accordingly, it is

           ORDERED:

           (1) This case is DISMISSED without prejudice for lack of jurisdiction.

           (2) The Clerk is DIRECTED to enter judgment dismissing this case, deny as moot

              any pending motions, and close the file.

           DONE and ORDERED in Fort Myers, Florida, on 30th day of September 2020.




Copies to: Robert Allen Stanford, pro se




                                               3
